Citation Nr: 1041966	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a April 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for PTSD.  In May 2010, the Veteran testified before the Board at 
a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition 
of the claim.

During the pendency of this appeal, the regulations governing the 
establishment of service connection for PTSD were amended.  For 
claims that were appealed to the Board but not decided as of July 
13, 2010, changes to the applicable regulations are applicable.  
Specifically, if a stressor claimed by a Veteran is related to 
the Veteran's fear of hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  Fear of hostile military or terrorist 
activity means that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  38 C.F.R. 
§ 3.304 (f)(3); 75 Fed. Reg. 39,843 (Jul 13, 2010).

While serving in Vietnam, the Veteran was assigned to the 102nd 
Combat Engineer Construction Support Group at Camp Dillard as a 
supply sergeant.  He contends that as part of his duties, on a 
weekly basis he lead convoys from Camp Dillard to Cam Ranh Bay, 
acting sometimes as security for the convoy.  The trips exposed 
him to threats of mines, ambushes, and weapons fire.  He was 
instructed that whatever casualty occurred during the trip, to 
continue driving in order to complete mission.  There were times 
when they had to return fire as they drove the convoy.  One 
night, he was alone when his vehicle broke down and he hid in a 
ditch, listening in fear to the sounds of Vietnamese voices 
nearby.  The Veteran also contends that while building roads with 
his company, it was not uncommon to see dead bodies on the 
ground.  He stated that he witnessed a Lieutenant step on a mine 
and lose his leg.  He also stated that while he and other 
soldiers were transporting a bulldozer down a steep mountain, the 
truck accidently side-swiped a bus of Vietnamese civilians who 
were pushed over the side of the mountain and most likely died.  
The Veteran contends that he was accused of causing an accident 
in which another soldier was severely wounded.  He also contends 
that he was forced to shoot a puppy or face punitive action from 
his superiors.  

The Veteran's service separation record shows that he was awarded 
the Vietnam Campaign Medal and Vietnam Service Medal, indicative 
of service in Vietnam, and that he was awarded the Vietnam Cross 
of Gallantry Medal with Palm, which was given for deeds of valor 
or heroic conduct while fighting an enemy force.  The Joint 
Service Records Research Center verified that while the Veteran 
was stationed with the 102nd Engineer Company, a number of 
convoys were attacked and soldiers killed, and that there were at 
least three incidents of sniper fire directed at his camp 
resulting in causalities.

In November 2007, a social worker a the Caribou Veterans Center 
stated that based upon the DSM-IV, the Veteran's symptoms were 
"sufficient to justify an impression of PTSD, with depressive 
features."  An affirmative diagnosis of PTSD, however, was not 
rendered at that time, and the credentials of the social worker 
to provide a PTSD diagnosis were unclear.

In light of the amended regulations, the Board finds that based 
upon the stressors as asserted by the Veteran, it is plausible 
that the Veteran was confronted with an event or circumstance 
that involved the death of others, and that his response to the 
event or circumstance involved a psychological or psycho- 
physiological state of fear, helplessness, or horror.  As such, 
the Veteran must be afforded an appropriate examination by VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, so as to determine whether the 
claimed stressors are adequate to support a diagnosis of PTSD, 
and that the Veteran's symptoms are related to the claimed 
stressors.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and likely etiology 
of the claimed PTSD.  The examiner should 
review the claims file and should note that 
review in the report.  All tests deemed 
necessary by the examiner should be 
undertaken.  A complete rationale for all 
opinions and conclusions reached should be 
provided.  The examiner should consider the 
Veteran's lay assertions as to his 
experiences in service and his post-service 
symptoms.  Based on the examination and 
record review, the examiner should provide an 
opinion as to the following:

(a) Is it at least as likely as not (a 
50 percent probability or greater) 
that the Veteran's claimed stressors 
are adequate to support a diagnosis of 
PTSD, and are his current symptoms 
related to the claimed stressor?  If 
the examiner does not diagnose PTSD, 
the examiner should explain why the 
Veteran does not meet the criteria for 
a diagnosis of PTSD and should state 
which criteria for a diagnosis of PTSD 
are not met.

(b)  Is it at least as likely as not 
(50 percent probability or greater) 
that a diagnosis of PTSD is warranted 
and is due to a fear of Fear of 
hostile military or terrorist activity 
during the Veteran's service.  38 
C.F.R. § 3.304 (f)(3); 75 Fed. Reg. 
39,843 (Jul 13, 2010)

(c)  Provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any other diagnosed psychiatric 
disorder was incurred during his 
active service or is otherwise 
etiologically related thereto.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States Court 
of Appeals for Veterans Claims for development or other 
appropriate action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

